Citation Nr: 1807852	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Brett Buchanan, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1974 and from March 1976 to May 1995.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2017, the Veteran had a personal hearing before the undersigned VLJ.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development, as described below.


REMAND

An updated VA medical opinion must be obtained.  The Veteran has presented competent and credible evidence of a left knee injury while in service, which was not considered by the July 2014 VA examiner.  Further, the VA examiner did not consider the August 2013 private medical opinions regarding the possibility that the Veteran's service-connected right knee disability caused or aggravated his left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate examiner for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's left knee disabilities are caused by his service, or caused or aggravated by his service-connected right knee disability.  The examiner is asked to review the file and the relevant literature prior to opining.  

The Veteran asserts that he injured his left knee at the same time he injured his right knee, in June 1976.  In June 1976, he was participating in a training exercise, during which he fell down onto his knees.  He said he was treated by a medic for pain and swelling.  His knees were wrapped and iced.  He asserts that he continued to have problems with his left knee after this incident, especially during running.  He reports that he treated both knees himself with Absorbine, Jr., and other over-the-counter treatments, as well as exercises for strengthening the knee.  He reports that he was reluctant to seek treatment for it because he was worried that it would lead to bad reviews or discharge, and that he dealt with the symptoms himself over the years.  

He continued to treat his pain and swelling himself, and described that he had chronic pain that he compared to a toothache.  He reports that he did not seek treatment for either knee until approximately 2004, when the left knee was diagnosed with pain secondary to MCL strain.  He eventually developed osteoarthritis in both knees, leading to knee replacements in both (the left in 2007 and the right in 2008).  The Veteran argues that both his knees were injured in service, and that both knee diagnoses are related to the June 1976 injury.  

The Board notes the June 1976 injury is not documented, as it occurred during a training exercise, but that is not dispositive of the question.  The examiner is therefore asked to review the Veteran's description of the injury and his symptoms thereafter, as set forth in the September 2017 hearing transcript.  The examiner is then asked whether it is as likely as not that the Veteran's left knee diagnoses were caused the by the incident in service.

The Veteran alternatively asserts that his left knee has been caused or aggravated by his right knee.  Two of the Veteran's physicians have authored opinions (in August 2013) indicating that the medical literature supports the theory that an untreated or damaged knee can alter gait or otherwise force an unnatural accommodation of the opposite knee, which would accelerate or cause the Veteran's left knee diagnoses.  The examiner is asked to consider and comment on these opinions when answering the Board's question as to whether it is as likely as not that the Veteran's service-connected right knee caused or aggravated his left knee disabilities.  ("Aggravate" means to cause any increase in severity that is not due to the normal progression of the disability.)

All opinions must be accompanied by explanation.  

It is left to the examiner's discretion as to whether a complete physical examination is also required.  If so, please advise the scheduling authority to make the arrangements.

2.  After completing the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).
 




